DETAILED ACTION
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Applicant’s amendment dated 04/18/2022 has been received and entered.  By the amendment, claims 1-19 are pending in the application.
Applicant’s arguments filed 04/18/2022 have been fully considered and are persuasive.  Therefore, the rejection has been withdrawn.  However, upon further consideration, a new ground(s) of rejection is made as following:

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claims 1-2 and 9-12 are rejected under 35 U.S.C. 102(a)(1)/102(a)(2) as being anticipated by Kimura, US 2008/0284931 A1.
Claims 1-2 are anticipated by Kimura’s figures 1-2 and accompanying text which discloses a light modulating liquid crystal cell (e.g., display device) having a light-exiting area (e.g., pixel area) and a non-light-exiting area (e.g., periphery area) comprising: 
. a plurality of first pixels comprising a plurality of first sub-pixels 110-130, wherein each of the plurality of first sub-pixels 110-130 comprises a first transistor 113/123/133, the plurality of first sub-pixels comprises at least two first sub-pixels 120/130 arranged in a first direction (e.g., horizontal direction) and at least two first sub- pixels 110/120 arranged in a second direction (e.g., vertical direction)
. first scanning lines 101 
. first data lines 102
. wherein gate electrodes of the first transistors of the plurality of first sub-pixels of each of the plurality of first pixels are all electrically connected to one of the first scanning lines 101, and source electrodes of the first transistors are all electrically connected to one of the first data lines 102 (see fig. 1).
Re claim 9, Kimura further discloses a plurality of first pixel electrodes which are in one-to-one correspondence with the first sub-pixels 110-130 of the plurality of first pixels,  wherein each of the plurality of first pixel electrodes is electrically connected to a drain electrode of one of the first transistors of the first sub-pixels (see [0172]).
Re claim 10, wherein the plurality of first pixel electrodes is inherently insulated from each other (to avoid a cross-talked).
Re claims 11-12, wherein at least two of the plurality of first pixel electrodes correspond to at least two of the plurality of first sub-pixels of one of the plurality of first pixels and are electrically connected to each other (see fig. 1).
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 3-5 and 7 are rejected under 35 U.S.C. 103 as being unpatentable over Kimura, US 2008/0284931 A1.
Re claims 3-4, Kimura discloses the claimed invention as described above except for  another one of the first scanning/data lines.  It would have been obvious to one of ordinary skill in the art before the effective filling date of the claimed invention to employ another one of the first scanning/data lines for the same purposes of signal supplying, since it has been held that rearranging parts of an invention involves only routine skill in the art.  
Re claims 5 and 7, Kimura discloses the claimed invention as described above except for first sub-scanning lines that is arranged in the second direction, and the plurality of first sub-scanning lines is connected to each other in the non- light-exiting area and/or the plurality of first sub-data lines are arranged in the first direction, and the plurality of first sub-data lines is electrically connected to each other in the non-light-exiting area.  It would have been obvious to one of ordinary skill in the art before the effective filling date of the claimed invention to employ a plurality of first sub-scanning lines/sub-data lines as claimed for the same purposes of signal supplying, since it has been held that rearranging parts of an invention involves only routine skill in the art.  
Claims 15-16 and 19 are rejected under 35 U.S.C. 103 as being unpatentable over Kimura, US 2008/0284931 A1, in view of Chen et al., US 2019/0302543 A1
Re claims 15-16, Kimura discloses the claimed invention as described above except for a stacking of a display liquid crystal cell over the light modulating liquid crystal cell. Chen et al. do disclose a display liquid crystal cell DP is stacking over a light modulating liquid crystal cell SP (see fig. 1).  Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to employ a display panel stacking over the Kimura’s light modulating cell, as shown by Chen et al., since it is a common practice in the display art to improve the contrast of a display panel (see [0004]).  It is noted that the modification to Kimura’s device would result a same structure of the claimed invention such as a plurality of second sub-pixels located in the display area having second sub-pixels with a second transistor, a color resist (for a color display panel), gate/source electrode(s). 
Re claim 19, the modification to Kimura would also including a backlight module 700 (see Chen et al., fig. 1).

Allowable Subject Matter
Claims 6, 8, 13, 14, 17 and 18 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DUNG T NGUYEN whose telephone number is (571)272-2297. The examiner can normally be reached 8:00 - 6:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Ed Glick can be reached on 571-272-2490. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/DUNG T NGUYEN/Primary Examiner, Art Unit 2871